Citation Nr: 1639452	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  11-00 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to an initial disability rating in excess of 10 percent for degenerative osteoarthritis of the left knee.

2. Entitlement to a disability rating in excess of 10 percent for post-operative residuals of left knee surgery prior to May 5, 2014, and in excess of 20 percent beginning May 5, 2014.

3. Entitlement to an initial disability rating in excess of 10 percent for lumbar strain with degenerative disc disease and spondylosis prior to July 31, 2015, and a disability rating in excess of 20 percent beginning July 31, 2015.

4.  Entitlement to an initial disability rating in excess of 10 percent for radiculopathy, left lower extremity, as secondary to lumbar strain with degenerative disc disease and spondylosis.  
 
5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).
 
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to June 1975.

These matters originally came before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which granted entitlement to service connection for degenerative osteoarthritis of the left knee, at a 10 percent disability rating, and for lumbar strain at a 10 percent disability rating, both effective as of August 19, 2009.  In addition, the RO continued a 10 percent disability rating for post-operative residuals of the left knee.

During the course of the appeal, in a September 2014 rating decision, the RO increased the evaluation of the service-connected post-operative residuals of left knee surgery to 20 percent, changing the diagnostic code from 5257 to 5003-5258, effective on May 5, 2014.  In a November 2015 rating decision, the RO, in relevant part, (1) increased the evaluation of lumbar strain with degenerative disc disease and spondylosis, to 20 percent effective July 31, 2015; (2) granted a separate 10 percent rating for service connection for radiculopathy, left lower extremity, secondary to lumbar strain with degenerative disc disease and spondylosis; and (3) denied a TDIU.  These staged ratings do not represent the maximum disability ratings assignable for these disabilities, and the Veteran has not indicated that the current staged ratings are the maximum he is seeking.  Because higher ratings are available, and because a claimant is presumed to be seeking the maximum available rating for a service-connected disability, the claims for a higher rating, as reflected on the title page, remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Murphy v. Shinseki, 26 Vet. App. 510, 514 (2014).

In November 2013, the Veteran presented testimony before a Veterans Law Judge via videoconference.  A transcript of the hearing has been associated with the record. In March 2016, the Board sent the Veteran a letter informing him that the VLJ who conducted the November 2013 Board hearing had become unavailable to issue a final decision in his appeal, and, as a result, he had the right to an additional hearing before another VLJ, who would issue the final decision in his appeal.  In April 2016, the Board received a response from the Veteran in which he declined this opportunity.  See 38 C.F.R. § 20.707.

In March 2014, the Board remanded the matter to the agency of original jurisdiction (AOJ) for additional development.  

The issue of entitlement to a TDIU has been raised as a component of the increased rating claims on appeal.  Thus, it is presently in appellate status before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In August 2016, the Veteran submitted a claim for an increased rating for the service-connected left knee condition.  That claim is within the scope of the current appeal.  Thus, no further action is needed as to that part of the claim.  His August 2016 claim also included a request for "[p]aragraph 30 benefits."  Presumably, he is referring to a temporary total convalescent rating pursuant to 38 C.F.R. § 4.30 (2015).  That issue, as it requires consideration of separate and distinct regulations and facts, is not considered within the scope of the appeal, and the issue has not been adjudicated by the AOJ.  The Veteran is advised that his statements in this regard do not meet the standards of a complete claim under 38 C.F.R. §  3.150(a).  On remand, the AOJ should notify the Veteran as to the procedures required under 38 C.F.R. § 3.155 for filing a claim for VA benefits pursuant to 38 C.F.R. § 4.30.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran when further action is required.


REMAND

The Board has conducted a preliminary review of this matter, but has found that further evidentiary development is warranted before a final decision may be reached.  

Specifically, remand is needed to afford the Veteran new VA examinations.  As a threshold, remand is needed for new VA examinations compliant with a recent precedential decision of the Court of Appeals for Veterans Claims (Court or CAVC).  In that case, Correia v. McDonald, 28 Vet. App. 158, 168-70 (2016), the Court held that to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  That final sentence of § 4.59 directs that the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint. 

Here, upon remand from the Board in March 2014, VA examinations were conducted in May 2014, September 2015, and September 2016.  Those VA examinations included evaluations of the joints involved.  However, closer inspection of those examinations shows that they do not include all the required testing pursuant to § 4.59 and Correia.  The examinations do not include any sections for recording ranges of motion on active or passive testing and, while the DBQs do include a question about weight-bearing, the questions only ask about pain, not range of motion.

Thus, the VA examinations do not conform to the Court's decision in Correia.  As such, new VA examinations are needed.  

Aside from this, there appear to be outstanding private treatment records relevant to the appeal.  Specifically, the Veteran submitted private treatment records showing further surgeries on his left total knee replacement in January 2016 with a second surgery noted to be taking place in March 2016.  The records of that second surgery were not submitted.  The Veteran should be given an opportunity to obtain these relevant private treatment records for review or request VA to obtain them on his behalf.  

As a final matter, all outstanding VA medical records should be obtained.  For instance, in a March 2014 VCAA letter response, the Veteran identified treatment on April 15, 2014.  Subsequently, the RO obtained medical records inclusive of that date.  Those medical records show a total left knee surgery conducted on that day.  However, the obtained records only include an informed consent document without including the operative report and other records associated with that surgery.  Those records should be obtained upon remand.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter requesting that he submit or authorize VA to obtain all private (non-VA) health care providers who may have additional records pertinent to the remanded claims, to include those from Orthopedic Associates concerning a knee surgery in March 2016.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

2.  Obtain all outstanding VA treatment records, including, but not limited to those concerning his left total knee replacement in April 2014.  The request should include non-electronic and/or archived paper records.  

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After completing all development set forth in paragraphs 1-2 above, arrange for the Veteran to undergo a VA examination to evaluate the severity of his service-connected left knee, low back, and radiculopathy conditions.  

Accordingly, the examiner is asked to review all relevant records and conduct a clinical evaluation.  Based on this review, the examiner is asked to provide an assessment of the current nature of the Veteran's left knee, low back, and radiculopathy conditions.  

The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint. 

Accordingly, the examiner is asked to describe the severity, frequency, and duration of all symptomatology associated with the condition, including any associated neurologic manifestations.  Please also describe all functional limitations present (a) after repetition over time and, separately, (b) during flare-ups.  

This should also include evaluation of the limitations and restrictions imposed by his service-connected impairments on such work activities as interacting with customers/coworkers and using technology, plus other such work activities as sitting, standing, walking, lifting, carrying, pushing, and pulling for up to eight hours per day. 

The examiner is asked to identify, to the extent possible, the date on which any change in degree of impairment first occurred.

If for any reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

Please articulate the reasoning underpinning all medical findings.  That is, (1) identify what facts and information support those findings, and (2) explain how the facts and information justify the findings.  If the information requested in any question cannot be provided, explain why.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

4.  After completing all actions set forth in paragraphs 1-3, plus any further action needed as a consequence of the development completed in paragraphs 1-3 above, readjudicate the remanded claims with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The Veteran and his representative should be afforded the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




